DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Summary
2.	This office action for US Patent application 16/551,388 responsive to the Request for Continued Examination (RCE) filed on 09/27/2021, in response to the Final Rejection of 06/25/2021. Claims 8 and 29 have been cancelled. Claims 1, 22, 43, and 44 have been amended. Currently, claims 1-7, 9-28, and 30-44 are pending and are presented for examination. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Claim Objections
4.	Claims 1, 22, and 43 are objected to because of the following informalities:   
The limitation “Bitdepthscale” as amended in claims 1, 22, and 43 are unclear and vague. It should be rewritten as “Bit depth scale”.
	Appropriate correction is required.

Response to Arguments
5.	Applicant's Remarks see pages 13-15, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant amends and urges that the cited prior art(s) does not explicitly disclose “wherein the first clipping value is determined based on a bitdepthscale of the first reconstructed block” as amended in claim 1 (see pages 13-15: Applicant’s remarks). The examiner respectively disagrees. Norkin1 fairly discloses where Clip is defined as…. where BitDepth.sub.Y is the bit depth, for example 8 or 10 (see paragraph 0024). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 

7.	Claims 1-7, 9-28, 30-44 are rejected under 35 U.S.C. 103(a) as being unpatentable by Norkin (US 2015/0146795A1) (hereinafter Norkin) in view of Norkin et al. (US 2013/0294525A1) (hereinafter Norkin2).
	Regarding claim 1, Norkin discloses a method of decoding video data (e.g. see Figs. 2-3: encoder & decoder; paragraphs 0174, 0175: decoder 60), the method comprising: obtaining a first reconstructed block of video data, wherein the first reconstructed block includes a first sample with a first value (e.g. see Fig. 3, paragraphs 0174, 0175: decoder for outputting the reconstructed block of pixel (e.g. sample); Fig. 20, paragraphs 0064, 0067, 0068: a block of pixels or filtering sample values of samples); 
	applying deblocking filtering to the first reconstructed block to create a deblocking filtered block (e.g. see abstract, Fig. 9, paragraphs 0030, 0066, 0069: a strong deblocking filter to obtain filtered pixel values; Fig. 17, paragraphs 0131, 0132: deblocking filter to obtain filtered pixel value; Fig. 3, paragraphs 0175, 0175: decoder for generating reconstructed data); 
	determining a first clipping value for the first sample based on a location of the first sample relative to a boundary of the first reconstructed block (e.g. see abstract, paragraph 0030: a respective clipping parameter value defined based on a position of the pixel relative to a block boundary between two adjacent blocks of pixels; paragraph 0080: determining the value of clipping parameter based on the first pixel position), wherein the first clipping value is determined based on a bitdepthscale of the first reconstructed block (e.g. see paragraphs 0023, 0024: where Clip is defined as…. where BitDepth.sub.Y is the bit depth, for example 8 or 10); 
	comparing the first clipping value to an amount of modification (e.g. see paragraphs 0024, 0073: sample pixels are modified) to the first sample caused by the deblocking filtering (e.g. see paragraph 0030, 0062, 0064: comparing clipping parameter to the pixel of deblocking filter; Fig. 9, paragraphs 0066, 0070-0073: the clipping parameter values applied for strong deblocking filter; Fig. 17-18, paragraphs 0131, 0135, 0136: the clipping unit 102 and filtering unit 100); 
	in response to the amount of modification to the first sample caused by the deblocking filtering being greater than the first clipping value (e.g. see paragraphs 0024, 0073: sample pixels are modified), modifying the first value by the first clipping value to determine a first filtered value for the first sample (e.g. see paragraph 0030, 0062, 0064: clipping parameter to modify the pixel of deblocking filter; Fig. 9, paragraphs 0066, 0070-0073; Fig. 17-18, paragraphs 0131, 0135, 0136: the clipping unit 102 and filtering unit 100); 	
	outputting a deblocking filtered block of video data, wherein in the deblocking filtered block, the first sample has the first filtered value (e.g. see Fig. 3, paragraph 0175: the filtered block of pixels is output form the decoder 60; Fig. 17-18, paragraphs 0131, 0135, 0136: the clipping unit 102 and filtering unit 100). 
a size of the first reconstructed block; based on the size of the first reconstructed block, determining that the deblocking filter is only applied to samples that are six or fewer samples removed from the boundary of the first reconstructed block.
	However, Norkin2 discloses determining a first clipping value for the first sample based on based on a size of the first reconstructed block (e.g. see paragraphs 0061, 0068, 0081: changing a clipping value based on the determined block size);
	based on the size of the first reconstructed block, determining that the deblocking filter is only applied to samples that are six or fewer samples removed from the boundary of the first reconstructed block (e.g. see abstract, paragraphs 0024, 0026, 0035: the same amount of pixels (e.g. two or three) from the block boundary for the block of size 4 can be excessive…. deblocking filter control that can be used to reduce blocking artifacts at block boundaries; paragraphs 0060, 0065, 0083).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Norkin to add the teachings of Norkin2 as above, in order to provide improved filtering control for controlling deblocking filtering over block boundaries in a video frame (see paragraph 0001: Norkin2).
Regarding claim 2, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
(e.g. see paragraphs 0009: clipped off to a threshold.+-.thr3; abstract, paragraph 0030, 0062, 0064: clipping parameter value and  the pixel of deblocking filter; Figs. 10, 11-12, 14-16: defining and calculating clipping parameter values; paragraphs 0078, 0082, 0088). 
Regarding claim 3, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses wherein the first filtered value is equal to the first value minus the first clipping value (e.g. see paragraphs 0009: clipped off to a threshold.+-.thr3; abstract, paragraph 0030, 0062, 0064: clipping parameter value and  the pixel of deblocking filter; Figs. 10, 11-12, 14-16: defining and calculating clipping parameter values; paragraphs 0078, 0082, 0088). 
Regarding claim 4, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: determining the first clipping value for the first sample further based on a deblocking filtering mode for the first reconstructed block (e.g. see paragraphs 009, 0014, 0023: filtering mode; paragraphs 0061, 0062: two types or modes of filtering). 
Regarding claim 5, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
(e.g. see Fig. 3, paragraphs 0174, 0175: decoder for outputting the reconstructed block of pixel (e.g.sample); Fig. 20, paragraphs 0064, 0067, 0068: a block of pixels or filtering sample values of samples; also see paragraphs 0121, 0122: second and third samples), the method further comprising; determining a second clipping value for the second sample based on a location of the second sample relative to the boundary of the first reconstructed block (e.g. see abstract, Fig. 9, paragraphs 0030, 0066, 0069: a strong deblocking filter to obtain filtered pixel values; Fig. 17, paragraphs 0131, 0132: deblocking filter to obtain filtered pixel value; Fig. 3, paragraphs 0175, 0175: decoder for generating reconstructed data); in response to an amount of modification to the second sample caused by the deblocking filtering being less than the second clipping value (e.g. see paragraphs 0024, 0073: sample pixels are modified), modifying the second value by the amount of modification to the second sample (e.g. see paragraphs 0121, 0122: second and third samples) to determine a second filtered value for the second sample (e.g. see paragraph 0030, 0062, 0064: clipping parameter to modify the pixel of deblocking filter; Fig. 9, paragraphs 0066, 0070-0073; Fig. 17-18, paragraphs 0131, 0135, 0136: the clipping unit 102 and filtering unit 100); and wherein in the deblocking filtered block, the second sample (e.g. see paragraphs 0121, 0122: second and third samples) has the second filtered value (e.g. see abstract, Fig. 9, paragraphs 0030, 0066, 0069: a strong deblocking filter to obtain filtered pixel values; Fig. 17, paragraphs 0131, 0132: deblocking filter to obtain filtered pixel value; Fig. 3, paragraphs 0175, 0175: decoder for generating reconstructed data). 

	However, Norkin2 discloses determining a first clipping value for the first sample based on based on a size of the first reconstructed block (e.g. see paragraphs 0061, 0068, 0081: changing a clipping value based on the determined block size).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Norkin to add the teachings of Norkin2 as above, in order to provide improved filtering control for controlling deblocking filtering over block boundaries in a video frame (see paragraph 0001: Norkin2).
Regarding claim 6, Norkin and Norkin2 disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses wherein a distance between the first sample and the boundary of the first reconstructed block is equal to a distance between the second sample and the boundary of the first reconstructed block, and wherein the first clipping value is equal to the second clipping value for the second sample (e.g. see paragraphs 0071, 0075, 0076: the clipping parameter value is a function of pixel position relative to the block boundary 2, i.e. a function of the distance between the pixel position and the block boundary 2; also see Figs. 11-13). 
Regarding claim 7, Norkin and Norkin2 disclose all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.
(e.g. see paragraphs 0121, 0122: second and third samples) and the boundary of the first reconstructed block, and wherein the first clipping value is different than the second clipping value (e.g. see paragraphs 0071, 0075, 0076: the clipping parameter value is a function of pixel position relative to the block boundary 2, i.e. a function of the distance between the pixel position and the block boundary 2; also see Figs. 11-13). 
Regarding claim 9, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being adjacent to the boundary of the first reconstructed block, determining that the first clipping value is equal to 6 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
Regarding claim 10, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being one sample removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 5 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13).. 
Regarding claim 11, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being two samples removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 4 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
Regarding claim 12, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being three samples removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 3 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
Regarding claim 13, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses further comprising: in response to determining that the deblocking filter is applied to the samples within 6 rows or columns of the boundary of the first reconstructed block (e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being four samples removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 2 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
Regarding claim 14, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
(e.g. see paragraphs 0024, 0069: rows or columns of pixels) and in response to the first sample being five samples removed from the boundary of the first reconstructed block, determining that the first clipping value is equal to 1 (e.g. see paragraphs 0030, 0031: different clipping parameter values (e.g. 1-6) change depending on the position of the pixel relative to the block boundary; paragraphs 0060, 0066: pixels in a line of pixels having different positions from the block boundary have different clipping parameter values, i.e. different maximum modification values; also see paragraphs 0071, 0072, 0074: the clipping parameter values for the filtered pixel values change at least approximately linearly depending on the position of the pixel 12, 14, 16 relative to the block boundary 2; also see Figs.10-13). 
	Regarding claim 15, it contains the limitations of claim 1, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, it contains the limitations of claims 9 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 17, it contains the limitations of claims 11 and 15, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 18, it contains the limitations of claims 13 and 15, and is analyzed as previously discussed with respect to those claims.
Regarding claim 19, it contains the limitations of claims 1 and 5, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 20, it contains the limitations of claims 1 and 19, and is analyzed as previously discussed with respect to those claims.
Regarding claim 21, Norkin and Norkin2 disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
	Furthermore, Norkin discloses wherein the method is performed as part of a video encoding process (e.g. see Fig. 2: encoder; paragraphs 0166, 0170-0173: encoding process). 
	Regarding claim 22, this claim is a device claim of a method version as applied to claim 1 above, wherein the device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Norkin discloses one or more processors (see paragraph 0148, 0151, 0153), a memory (see paragraphs 0156, 0157, 0159), and a device (see Figs. 3-5, 7-8). 
Regarding claim 23, it contains the limitations of claims 2 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 24, it contains the limitations of claims 3 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 25, it contains the limitations of claims 4 and 22, and is analyzed as previously discussed with respect to those claims.
Regarding claim 26, it contains the limitations of claims 5 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 27, it contains the limitations of claims 6 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 28, it contains the limitations of claims 7 and 26, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 30, it contains the limitations of claims 9 and 22, and is analyzed as previously discussed with respect to those claims. 
	Regarding claim 31, it contains the limitations of claims 10 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 32, it contains the limitations of claims 11 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 33, it contains the limitations of claims 12 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 34, it contains the limitations of claims 13 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 35, it contains the limitations of claims 14 and 22, and is analyzed as previously discussed with respect to those claims.
Regarding claim 36, it contains the limitations of claims 15 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 37, it contains the limitations of claims 16 and 36, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 38, it contains the limitations of claims 17 and 36, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 39, it contains the limitations of claims 18 and 36, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 40, it contains the limitations of claims 19 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 41, it contains the limitations of claims 20 and 40, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 42, it contains the limitations of claims 21 and 22, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 43, this claim is a computer-readable storage medium claim of a method version as applied to claim 1 above, wherein the computer-readable storage medium performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Norkin discloses a computer-readable medium (see paragraphs 0159), one or more processors (see paragraph 0148, 0151, 0153), and a memory (see paragraphs 0156, 0157, 0159; also see Figs. 3-5, 7-8).
Regarding claim 44, this claim is an apparatus comprising means-plus-function claim of a method version as applied to claim 1 above, wherein the apparatus performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Furthermore, Norkin discloses one or more processors (see paragraph 0148, 0151, 0153), a memory (see paragraphs 0156, 0157, 0159), and an apparatus (see Figs. 3-5, 7-8).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ON S MUNG/Primary Examiner, Art Unit 2486